      Case 9:19-bk-11101-MB                   Doc 10 Filed 07/24/19 Entered 07/24/19 10:29:58                    Desc
                                               Ntc of Reaff Hrg Page 1 of 1
FormCACB (hrgreaf − van190)
(Rev. 04/2018)

                                             United States Bankruptcy Court
                                               Central District of California
                                         1415 State Street, Santa Barbara, CA 93101−2511

                    NOTICE OF HEARING RE: REAFFIRMATION AGREEMENT

   DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 9:19−bk−11101−MB
   Alfonso Serrato Cortez                                               CHAPTER 7
   SSN: xxx−xx−8282
   EIN: N/A
   2673 Honeysuckle Dr.
   Oxnard, CA 93036




NOTICE IS HEREBY GIVEN that a Reaffirmation Agreement between the above−named Debtor(s) and creditor HYUNDAI
CAPITAL AMERICA was filed in the above case on 07/24/2019 .

YOU ARE HEREBY NOTIFIED that a hearing to consider whether to approve the Reaffirmation Agreement pursuant to 11
U.S.C. § 524(c)(6) will be held at:

              Date:                  August 14, 2019
              Time:                  11:30 AM
              Hearing Judge:         Deborah J. Saltzman
              Location:              1415 State St., Crtrm 201, Santa Barbara, CA 93101


You must attend the hearing. Your attorney may attend but is not required to attend.
Prior to your hearing, reaffirmation counseling will be provided by the Law Student Bankruptcy Assistance Program under the
supervision of licensed attorneys, one hour prior to the scheduled hearing outside of Courtroom 201. This counseling is
mandatory unless you are represented by an attorney, and your attorney has fully counseled you regarding your reaffirmation
agreement.

If the Debtor(s) choose(s) not to appear at the hearing noted above, the Reaffirmation Agreement will be disapproved and
declared unenforceable.




                                                                              FOR THE COURT,
Dated: July 24, 2019                                                          Kathleen J. Campbell
                                                                              Clerk of Court




(FormCACB (hrgreaf − van190 Rev. 04/2018))                                                                      10 − 9 / BHG
